In a wrongful death action, the *447defendants appeal from an order of the Supreme Court, Kings County (Krausman, J.), dated October 15, 1985, which granted the plaintiffs motion for leave to serve an amended complaint.
Ordered that the order is affirmed without costs or disbursements.
Special Term did not abuse its discretion in permitting the plaintiff to amend his complaint since the defendants have failed to demonstrate that they would suffer prejudice as a result of the actual amendments or as a result of the plaintiffs delay in obtaining leave to amend the complaint (see, CPLR 3025 [b]; Daigle v Texas Intl. Co., 109 AD2d 648; Allen v Pohl, 63 AD2d 1118). Bracken, J. P., Rubin, Eiber and Spatt, JJ., concur.